DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims (including 1-7) is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli et al (US 6538451 B1), and further in view of Otani et al (US 20090245475 A1).

As per claim 1, Galli discloses a communication device, comprising: 
a transceiver circuit (2101,2105,2106 Fig. 2b), configured to transmit a test signal (para. 21, , sending at least one pulse on the loop) to a channel 220; 
an echo canceler (part of 2109 that receives and processes the echoes as per para. 21), configured to obtain a plurality of echo power of a reflected signal corresponding to the test signal (receiving the echoes, para. 21); and 

wherein the parameter value is determined to be N (the determined number of echoes), a number of the plurality of positions is N (the number of echoes N is the number of positions N since the positions are respective to each echo), and 
wherein the echo canceler is further configured to eliminate part of the plurality of echo power corresponding to the plurality of positions according to the plurality of positions (para. 57:  Another improvement that may be useful in combating the overlapping of consecutive echoes would be to subtract a "synthesized" echo from the observation data as indicated by block 735 of FIG. 7A. Specifically, and with reference to FIG. 7A, once a discontinuity has been identified (step 730), the echo caused by that discontinuity could be generated via software and subtracted during processing, step 735). However, Galli does not specify the details of determining the presence of echo including that: 
the plurality of positions corresponds to the top N largest of the plurality of echo power;

	Otani discloses a communications device that detects echoes and teaches that an echo/echo power of a reflected signal can be determined by detecting a threshold number of frequency bands being over a threshold value for cross-correlation as per para. 85.  It would have been obvious to one skilled in the art to implement the algorithm taught by Otani into the device of Galli for the purpose of detecting echoes.  Where, since the detected echoes have the highest cross correlation with the transmission data (see para. 45 Otani), the detected echoes 

As per claim 2, the communication device of claim 1, wherein the processor is configured to obtain a first position of the plurality of positions during a first time period, wherein the first position corresponds to a first largest echo power (the position in time determined for the first detected echo, which is a first largest echo power as per the claim 1 rejection), 
and the first largest echo power is the largest one of the plurality of echo power during the first time period (since all of the echoes have a determined location, the largest/first of them, is determined, where the time period for which it is determined is the first time period)
wherein the echo canceler is further configured to eliminate the first largest echo power according to the first position (the echoes are removed by subtracting a synthesized echo based on their location in time as per Galli in the claim 1 rejection).

As per claim 3, Galli discloses that the first largest echo is eliminated in order to detect a later occurring echo as per the claim 1 rejection, para. 57, where Fig. 6B illustrates a first largest echo and a later smaller echo, where
when the first largest echo power is eliminated, the processor obtains a second position of the plurality of positions during a second time period (since the first largest echo has been removed, the second echo at a second later position is obtained as per para. 57 of Galli: each discontinuity and spurious echo will be removed from the observation in data before identifying the next discontinuity), wherein the second position corresponds to a second largest echo power (the second, spurious 

As per claim 4, The communication device of claim 1, wherein the processor is further configured to search from a first end of the channel to a second end of the channel (as per the claim 1 rejection, the multiple frequency bands are searched/processed where the frequency bands define a first end of the channel to a second end; additionally, the detected echoes each represent a channel searched form a first end/transceiver to a second end/discontinuity).

As per claim 5, The communication device of claim 1, wherein the processor is further configured to set the parameter value (set as it is detected per the claim 1 rejection), wherein the parameter value is equal to a sum of an endpoint number of the channel and a connection point number of the channel (the detected number of echoes are equal to the sum of the number of channels derived from the endpoint to a respective number of discontinuities in the channel (para. 57)).

As per claim 6, the communication device of claim 1, wherein the processor is further configured to record the plurality of positions (where the processor determines the location in time of each returning echo as per para. 62 and as implemented per para. 63-65, where the determined location/position is recorded/stored as it is used by the processor).

claim 7, The communication device of claim 1, wherein the plurality of positions are different from each other as they are determined respectively for each respective echo as per the claim 1 rejection, where the echoes can exists at different positions in time.


Allowable Subject Matter

Claims 8,10-16,18-20 are allowed over the prior art of record.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection. 
As per applicant’s argument (page 8 remarks filed 10-20-2021) that the cited prior art does not disclose performing an estimation procedure, that phrase does not appear to be in the claims or specification.  The examiner suggests amending the claim 1 to clarify the estimation procedure, consistent with the disclosure of applicant’s specification, in order to differentiate from the echo detecting functions cited in the claim 1 rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
November 9, 2021